DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 10/21/21. Claims 1, 8, and 15-16 have been amended, new claim 17-20 has been added, and no claims have been cancelled. Thus, claims 1-20 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“means for changing the frequency or amplitude”: level selector switch 110 (page 18, paragraph [0067] of the specification).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhr (9,345,633).
With respect to claim 1, Fuhr discloses a portable chiropractic adjusting instrument for applying an adjustment energy impulse to a patient (see Abstract, lines 1-3), the portable chiropractic adjusting instrument comprising: a power source (rechargeable battery; fig 3); a thrust tip plunger (50, fig 5) configured to be axially movable about and between an extended position and a preload compressed position (see col. 6, lines 42-45); a solenoid subassembly (82/84/86; fig 5) selectively coupled to the power source comprising (col. 7, lines 38-43): a solenoid (82, fig 5); a hammer element (89, fig 5) coupled to the solenoid and spaced from the thrust tip plunger at or between a maximal distance when the thrust tip plunger is in the extended position and the solenoid in not activated and a minimal distance when the thrust tip plunger is in the extended position and the solenoid in not activated (see col. 7, lines 61-67); and wherein the hammer element selectively forcefully contacts the thrust tip plunger in response to selective energization of the solenoid by the current supplied by the power source upon actuation (see col. 7, lines 41-43); means for measuring the output of the device (transducer) for a predetermined period of time, and wherein the means for measuring the output comprises at least one transducer coupled to a distal end of the thrust tip plunger (see col. 10, lines 14-15 “coupled to … the thrust tip plunger”) configured to measure force and acceleration of the thrust tip plunger (see col. 10, lines 9-17); and means for changing the frequency or amplitude of the energy impulse applied to the patient (level selector switch, 110; see col. 12, lines 34-38) in response to the measured force and acceleration of the thrust tip plunger (can be altered at any time after the force is measured by the transducer; see col. 9, lines 65-67).
With respect to claim 2, Fuhr discloses a thrust tip mount (42, fig 6) having a first end and a spaced second end and defining a core extending an elongate longitudinal axis of the thrust tip mount (see col. 6, lines 6-10).
With respect to claim 3, Fuhr discloses a housing (12, fig 2) defining an interior cavity and a port (14, fig 5; see col. 5, lines 64-67), wherein the thrust tip plunger is configured to be slideably received within the housing and is configured to be axially movable relative to the housing.
With respect to claim 4, Fuhr discloses the thrust tip mount is positioned in the housing such that the second end of the thrust tip mount extends to the port (see col. 6, lines 17-19).
With respect to claim 5, Fuhr discloses the thrust tip plunger is configured to be axially movably relative to the thrust tip mount along the longitudinal axis of the thrust tip mount (see col. 11, lines 51-54).
With respect to claim 6, Fuhr discloses the thrust tip plunger has an elongate rod (see col. 6, lines 23-25) terminating in a tip and a base plate coupled to and extending substantially transverse to the elongate rod (see col. 11, lines 45-47).
With respect to claim 7, Fuhr discloses the rod of the thrust tip plunger is configured to be slideably received within a portion of the core of the thrust tip mount that is sized to a first internal diameter, and wherein the external surface of the tip of the thrust tip plunger is configured to be slideably received therein a portion of the core of the thrust tip mount that is sized to a second internal diameter that is greater than the first internal diameter (see col. 11, lines 60-67 and col. 12, lines 1-3).
With respect to claim 8, Fuhr discloses means for determining at least one treatment protocol from a measured magnitude of the adjustment energy impulse applied to the patient by the distal end of the thrust tip plunger over time (see col 10, line 9-12).
With respect to claim 9, Fuhr discloses the solenoid defines a core, further comprising a solenoid rod that is selectively and conventionally biaxially movable therein the core along a longitudinal axis of the solenoid in response to selective energization by the current supplied by the power source (see col. 7, lines 38-43), wherein the longitudinal axis of the solenoid is co-axial with the longitudinal axis of the thrust tip mount (see col. 7, lines 44-46).
With respect to claim 10, Fuhr discloses the hammer element is mounted to the distal end of the solenoid rod (see col. 7, lines 59-60), and wherein the hammer element selectively forcefully contacts the base plate of the thrust tip plunger in response to selective energization of the solenoid by the current supplied by the power source upon actuation (see col. 7, lines 38-43).
With respect to claim 11, Fuhr discloses a preload/safety switch (94, fig 5) configured to releasably hold the thrust tip plunger of the thrust tip assembly in the preload compressed position (see col. 8, lines 57-61), and wherein, in the preload compressed position, the base plate of the thrust tip plunger is spaced from the hammer element of the solenoid subassembly at a predetermined distance (see col. 8, lines 64-67).
With respect to claim 12, Fuhr discloses an indicator (112, fig 4).
With respect to claim 13, Fuhr discloses the means for measuring the output further comprises a means for determining the adjustment energy impulse applied to the patient by a distal end of the thrust tip plunger (see col. 12, lines 35-40).
With respect to claim 14, Fuhr discloses at least one bias element (70, fig 5) configured to urge the thrust tip plunger in an actuation direction (col. 7, line 8).
With respect to claim 15, Fuhr discloses a method applying an adjustment energy impulse to a patient, comprising: providing the portable chiropractic adjusting instrument of Claim 1; applying the distal end of the thrust tip plunger to a desired location and orientation on the patient; actuating the portable chiropractic adjusting instrument (see col. 12, lines 41-47); determining the adjustment energy impulse applied to the patient by a distal end of the thrust tip plunger (see col. 12, lines 35-40) and selectively displaying the at least one treatment protocol to the patient (indicator comprises display for indicating protocol; see col. 10, lines 5-8).
With respect to claim 16, Fuhr discloses a portable chiropractic adjusting instrument for applying an adjustment energy impulse to a patient (see Abstract, lines 1-3), the portable chiropractic adjusting instrument comprising: a power source (rechargeable battery; fig 3); a thrust tip plunger (50, fig 5) configured to be axially movable about and between an extended position and a preload compressed position (see col. 6, lines 42-45); a resilient nose piece (98, fig 5) that is coupled to a distal end of the thrust tip plunger (see col. 9, lines 12-14); a solenoid subassembly (82/84/86; fig 5) selectively coupled to the power source comprising (col. 7, lines 38-43): a solenoid (82, fig 5); a hammer element (89, fig 5) coupled to the solenoid and spaced from the thrust tip plunger at or between a maximal distance when the thrust tip plunger is in the extended position and the solenoid in not activated and a minimal distance when the thrust tip plunger is in the extended position and the solenoid in not activated (see col. 7, lines 61-67); and wherein the hammer element selectively forcefully contacts the thrust tip plunger in response to selective energization of the solenoid by the current supplied by the power source upon actuation (see col. 7, lines 41-43); means for measuring the output of the device for a predetermined period of time, and wherein the means for measuring the output comprises at least one transducer coupled to the distal end of the thrust tip plunger (see col. 10, lines 14-15 “coupled to … the thrust tip plunger”) that is configured to measure force and acceleration of the thrust tip plunger (see col. 10, lines 9-17); and means for determining at least one treatment protocol from a measured magnitude of the adjustment energy impulse applied to the patient by the distal end of the thrust tip plunger over time (see col 10, line 9-12); and means for changing the frequency or amplitude of the energy impulse applied to the patient (see col. 12, lines 34-38).
 With respect to claim 17, Fuhr discloses a resilient nose piece (98, fig 5) that is coupled to the distal end of the thrust tip plunger (see col. 9, lines 12-14), wherein the at least one transducer is configured to measure force levels applied to the patient via the resilient nose piece; note the transducer is coupled to the plunger tip where the nose piece is located thus measuring the force applied by the nose piece (see col. 12, lines 38-40).
With respect to claim 18, Fuhr discloses he at least one transducer is configured to measure the magnitude and duration of the force levels applied (see figs. 11-14) to the patient via the resilient nose piece (nose piece is near the transducer at the distal end of the plunger).
With respect to claim 19, Fuhr discloses the at least one transducer is configured to measure force levels applied (see col. 12, lines 38-40) to the patient via the resilient nose piece (the nose piece is on the distal end of the plunger where the transducer is located).
With respect to claim 20, Fuhr discloses the at least one transducer is configured to measure the magnitude and duration of the force levels applied (see figs. 11-14) to the patient via the resilient nose piece (nose piece is near the transducer at the distal end of the plunger).
Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 13, first paragraph "that Fuhr does not describe means for measuring the output of the device for a predetermined period of time, and particular does not disclose that the means for measuring the output can comprise at least one transducer coupled to a distal end of the thrust tip plunger that is configured to measure force and acceleration of the thrust tip plunger". However, in col. 10, lines 9-17 of the prior art Fuhr clearly discloses a means for measuring output (transducer) and the transducer being on the distal end of the plunger (“coupled to … the thrust tip plunger”). Thus, the rejection stands. Further, on pg. 13, first paragraph Applicant argues "Fuhr does not disclose a means for changing the frequency or amplitude of the energy impulse applied to the patient in response to the measured force and acceleration of the thrust tip plunger." However, Fuhr clearly discloses a means for changing frequency and amplitude (level selector switch, 110; see col. 12, lines 34-38) and the means being a level selector can be changed at any time after the transducer measures the force. Thus, the rejection stands. 
As for claim 16, applicant argues "Fuhr does not describe a resilient nose piece that is coupled to a distal end of the thrust tip plunger and particularly does not describe a means for measuring the output of the device for a predetermined period of time". However, Fuhr clearly discloses a resilient nose piece (98, fig 5) and the nose piece is at the distal end with the transducer so the measuring of the force is at the nose piece. Thus, the rejection stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785